DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 4th, 2022 has been entered. Claim 8 has been canceled. Claims 1-7 and 9-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 3rd, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oh et al. (US 8454413), hereinafter Oh.
Regarding claim 1, Oh teaches an elastic membrane for use in a substrate holding apparatus (108), comprising: 
a contact portion (124) to be brought into contact with a substrate for pressing the substrate against a polishing pad; and 
an edge circumferential wall extending from a peripheral edge of the contact portion (122), 

an edge-circumferential-wall lip portion sandwiched between a head body of the substrate holding apparatus and an edge mounting member for securing the edge circumferential wall to the head body (140), and 
the edge-circumferential-wall lip portion has at least a part of a surface thereof roughened (texture formed by roughening mold, see col. 5 lines 21-31; texture can extend along surface of 122, see col. 4 lines 16-35).
It is possible that Oh does not explicitly teach that the edge-circumferential-wall lip portion has at least a part of a surface thereof roughened.
However, Oh teaches that the textured surface can extend along the entire length of the flaps, and having the textured surface extend along the entire length of the lip would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so represents the combination of known prior art elements according to known methods with a reasonable expectation of success

Regarding claim 2, Oh teaches the elastic membrane according to claim 1, wherein the edge circumferential wall has 
an edge-circumferential-wall body which extends from the contact portion and is connected to the edge-circumferential-wall lip portion (primary portion of 122, see fig. 2), and 
a contact surface of the edge-circumferential-wall body with the edge mounting member also is roughened (texturing along entire length of surface, see col. 4 lines 16-35).

Regarding claim 3, Oh teaches the elastic membrane according to claim 1, further comprising 

wherein the inner circumferential wall has 
an inner-circumferential-wall lip portion sandwiched between the head body and an inner mounting member for securing the inner circumferential wall to the head body (lip portions are clamped between head body 104 and clamping assembly, see annotated fig. 1 and col. 3 lines 49-52), and 
the inner-circumferential-wall has at least a part of a surface thereof roughened (whole surface of flaps can be textured, see col. 4 lines 26-35).

Regarding claim 4, Oh teaches the elastic membrane according to claim 3, wherein the inner circumferential wall has 
an inner-circumferential-wall body which extends from the contact portion and is connected to the inner-circumferential-wall lip portion (see fig. 1), and 
a contact surface of the inner-circumferential-wall body with the inner mounting member also is roughened (entire flap is capable of acting as a contact surface and is textured, see col. 4 lines 26-35).

Regarding claim 5, Oh teaches the elastic membrane according to claim 1, wherein an entire surface of the elastic membrane is roughened (texturing can extend along entire mounting surface, see col. 4 lines 16-35).

Regarding claim 6, Oh teaches a substrate holding apparatus (100), comprising: 
an elastic membrane that forms at least one pressure chamber for pressing a substrate (108); 
a head body to which the elastic membrane is secured (104); and 
at least one mounting member for securing the elastic membrane to the head body (110), 

a contact portion to be brought into contact with the substrate for pressing the substrate against a polishing pad (124); and 
an edge circumferential wall extending from a peripheral edge of the contact portion (122),
the edge circumferential wall includes 
an edge-circumferential-wall lip portion (140) sandwiched between the head body (104) and an edge mounting member which is one of at least one mounting member (), and 
the edge-circumferential-wall lip portion has at least a part of a surface thereof roughened (texture formed by roughening mold, see col. 5 lines 21-31; texture can extend along surface of 122, see col. 4 lines 16-35). 
It is possible that Oh does not explicitly teach that the edge-circumferential-wall lip portion has at least a part of a surface thereof roughened.
However, Oh teaches that the textured surface can extend along the entire length of the flaps, and having the textured surface extend along the entire length of the lip would have been obvious to a person having ordinary skill in the art at the time of the invention, as doing so represents the combination of known prior art elements according to known methods with a reasonable expectation of success

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 6 above, and further in view of Custer et al. (US 6227955), hereinafter Custer.
Regarding claim 7, Oh teaches the substrate holding apparatus according to claim 6, but does not teach that a surface of the edge mounting member is covered with a friction-reducing film.
However, Custer teaches the use of a low-friction coating on a surface in frequent contact with an elastic membrane (see Custer col. 5 lines 43-67). It would have been obvious to a person having .

Response to Arguments
Applicant's arguments regarding claims 1-7, filed January 4th, 2022 have been fully considered but they are not persuasive. Applicant argues that the disclosure in Oh that "The lip portion that is clamped between the retaining ring and base can lack texturing, and thus be smoother than the central portion 120" (Oh col. 4 lines 22-25), implies that the lip portion lacks texturing. This is incorrect. 
As applicant cites in their argument, Oh states with respect to the flaps that "The texturing can extend along the entire length of the flap, or can stop at the portion of the flap that would be clamped. The texturing can be on both sides of the flap, or only on the side that is more likely to contact other parts of the carrier head." (Oh col. 4 lines 31-35, emphasis added)
The statements in Oh that the lip portion can lack texturing do not mean that it must or that it does. Such statements imply the opposite: that the default state would, in fact, be for the textured portion to extend into the clamped portions. There is, however, some ambiguity in the disclosure of Oh regarding which elements are exclusive to each of the flap and lip portions. The rejection has been modified to reflect this fact.
Applicant’s arguments, see pages 9-12, filed January 4th, 2022, with respect to the rejections of claims 9-17 have been fully considered and are persuasive.  The rejections of claims 9-17 have been withdrawn. 

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 and the currently amended form of claim 17 include the limitation of “plurality of edge-circumferential-wall projections which are fitted into first recesses formed in the edge mounting member and/or second recesses formed in the head body; and the edge-circumferential-wall projections are arranged at equal intervals along a circumferential direction of the edge circumferential wall”. Although the use of a plurality of edge-circumferential wall projections is known in the art (see annotated fig. 2 of the previous Office Action), such projections are arranged in equal intervals along a radial direction. As Applicant persuasively argued, the only identified art having circumferential projections has them on a different portion of the membrane and a combination that reads on the claim would not have been obvious to a person having ordinary skill in the art at the time of the invention. Consequently claims 9 and 17 are allowable.
Claims 10-16 depend from claim 9 and are similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723